By the Court:
The appeal in this case is from an order opening a judgment by default. It appears that the defendants had duly obtained from the Court Commissioner an order extending the time for answering; but had omitted to file or serve it. Before the expiration of the time granted, the default was entered. We are of opinion that the Court properly opened the default on the payment of costs. The more correct / practice certainly is to file or serve the order extending the time to answer. But we are not aware of any provision of law requiring it to be filed or served. In such cases, however, it is proper to impose costs as a condition on which the default will be opened, as was done in this case.
Order affirmed.